                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

CHRISTOPHER RIDDLE,                                 )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )       No. 1:17-cv-04731-SEB-MJD
                                                    )
CITY OF COLUMBUS, et al.                            )
                                                    )
                             Defendants.            )


                      Order Discussing Motion for Summary Judgement

       Plaintiff Chris Riddle brought this case pursuant to 42 U.S.C. § 1983 against the City of

Columbus and several Columbus police officers for an alleged unconstitutional blood draw after

his arrest on July 10, 2017. The defendants move for summary judgment and Mr. Riddle has not

responded.

                                  I. Summary Judgment Standard

       A motion for summary judgment asks the Court to find that a trial is unnecessary because

there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

as a matter of law. See Fed. R. Civ. P. 56(a). Whether a party asserts that a fact is undisputed or

genuinely disputed, the party must support the asserted fact by citing to particular parts of the

record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A).

       In deciding a motion for summary judgment, the Court need only consider disputed facts

that are material to the decision. A disputed fact is material if it might affect the outcome of the

suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941-42 (7th Cir. 2016). “A

genuine dispute as to any material fact exists ‘if the evidence is such that a reasonable jury could
return a verdict for the nonmoving party.’” Daugherty v. Page, 906 F.3d 606, 609-10 (7th Cir.

2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

       On summary judgment, a party must show the Court what evidence it has that would

convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814 F.3d 890, 896

(7th Cir. 2016). The moving party is entitled to summary judgment if no reasonable fact-finder

could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir.

2009). The Court views the record in the light most favorable to the non-moving party and draws

all reasonable inferences in that party’s favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717

(7th Cir. 2018).

       Mr. Riddle failed to respond to the defendants’ summary judgment motion. Accordingly,

facts alleged in the motion are deemed admitted so long as support for them exists in the record.

See S.D. Ind. Local Rule 56-1 (“A party opposing a summary judgment motion must . . . file and

serve a response brief and any evidence . . . that the party relies on to oppose the motion. The

response must . . . identif[y] the potentially determinative facts and factual disputes that the party

contends demonstrate a dispute of fact precluding summary judgment.”); Smith v. Lamz, 321 F.3d

680, 683 (7th Cir. 2003) (“[F]ailure to respond by the nonmovant as mandated by the local rules

results in an admission”); Brasic v. Heinemanns, Inc., 121 F.3d 281, 285-286 (7th Cir. 1997)

(affirming grant of summary judgment where the nonmovant failed to properly offer evidence

disputing the movant's version of the facts). This does not alter the summary judgment standard,

but it does “reduce the pool” from which facts and inferences relative to the motion may be drawn.

Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).

                                       II. Undisputed Facts

       At all relevant times on July 10, 2017, the individual defendants were acting as law
enforcement officers for the City of Columbus Police Department. Officer Dickman responded to

a dispatch call at the Gateway Apartments at Phoenix Court, in reference to a welfare check on

a black male subject passed out in a Chevy Cavalier, which was located in the parking lot. Dkt.

66-2, ¶ 3. While awaiting back-up, Officer Dickman observed in plain view an open black bag

on the passenger seat of Mr. Riddle’s vehicle. Dkt. 66-2, ¶ 6. In the bag, he saw cash, sandwich

baggies, a pill bottle, and digital scales with residue on them. Id. Based upon Officer Dickman’s

training and experience, he recognized these items to be associated with the use and/or distribution

of illegal drugs. Id. In addition, he observed an open alcohol container in the center console. Id.

       After about three minutes, Officer Ben Quesenbery arrived on scene. Id., ¶ 7. During

these officers’ interaction with Mr. Riddle, he resisted officers and bit Officer Dickman very

hard on his right bicep. Dkt. 66-2, ¶¶ 9-13; Dkt. 66-3, ¶¶ 7-9. Mr. Riddle fled from officers,

but he was eventually subdued through the use of a taser and arrested. Dkt. 66-2, ¶ 14; Dkt. 66-3, ¶

10. Medical personnel arrived and began to treat Mr. Riddle. Dkt. 66-2, ¶ 18. It is standard protocol

for a person subjected to a taser deployment to be taken to the hospital for assessment. Id.

Also, because Mr. Riddle bit Officer Dickman, he wanted Mr. Riddle tested for any communicable

disease that may have been transmitted. Id.

       Officers Clapp, Velten, and Wright along with other officers not named as defendants in

this matter, responded to the scene following the initial interaction as back-up. Dkt. 66-5, ¶ 4; Dkt.

66-8 ¶ 4; Dkt. 66-7, ¶ 4. Officer Clapp rode with Mr. Riddle in the ambulance to the Columbus

Regional Hospital for medical clearance. Dkt. 66-5, ¶ 5. Detective Kushman responded to the

apartment complex to assist in the investigation. Dkt. 66-4, ¶ 4. After speaking with and

gathering information from Dickman and reviewing the scene, Kushman requested and obtained

judicially authorized search warrants for the vehicle and for Mr. Riddle’s blood. Id. at ¶ 6.
Bartholomew County Magistrate Joseph Meek reviewed the affidavits drafted by Kushman

providing probable cause for the issuance of the warrants and signed warrants for the vehicle (at

approximately 2:25 p.m.) and for the blood sample (at approximately 2:27 p.m.). Id. at ¶¶ 5-7; Dkt.

66-9; Dkt. 66-10. Kushman assisted in executing the search warrant on the vehicle at the scene.

Dkt. 66-4, ¶ 8.

        Detective Linneweber volunteered to take the blood draw warrant to Columbus Regional

Hospital. Dkt. 66-1, ¶ 4. Detective Linneweber served the warrant and explained the contents to

hospital staff and to Mr. Riddle. Dkt. 66-1, ¶ 5. Det. Linneweber also attempted to show the

warrant to Mr. Riddle. Id. Detective Linneweber and Officer Clapp waited outside of Mr. Riddle’s

hospital room while staff performed the blood draw. Id. at ¶ 6. Detective Linneweber believes the

blood was drawn by hospital staff at or near 2:45 p.m. on that date, but he does not have a specific

recollection. Id. Despite not recalling the exact time blood was taken, he was aware that it was

drawn after he served the warrant. Id. at ¶ 6. The warrant was left with hospital staff to be

added to Mr. Riddle’s discharge paperwork. Id. at ¶ 7. None of the officers conducted the blood

draw. Dkt. 66-1, ¶ 6; Dkt. 66-2, ¶ 23; Dkt. 66-3, ¶ 16; Dkt. 66-4, ¶ 12; Dkt. 66-5, ¶ 7; Dkt. 66-6,

¶ 5; Dkt. 66-7, ¶ 7; Dkt. 66-8, ¶ 7.

        According to hospital records, Mr. Riddle arrived at 1:12 p.m. and was discharged from

the hospital at approximately 5:38 p.m. Dkt. 66-11. At 1:47 p.m. the nurse noted Mr. Riddle was

uncooperative with medical staff’s attempts to take his pulse, blood pressure, and oxygen and

“Pt declines lab draw; Pending court order…” Id, p. 3. At 2:02 p.m. the nurse noted that “Pt

pending tx after obtaining court order.” Id. at 10. Hospital staff requested a blood draw at 2:13

p.m. for diagnostic and treatment purposes before Mr. Riddle could be medically cleared for jail.

Id. p. 11. A. nurse collected Plaintiff’s blood at 3:27 p.m. Id., p. 12. The hospital records also contain
a “Scribe Attestation” by Jessica Murphy located at the bottom of a template. Dkt. 66-11, pg. 9:




The scribe attestation also includes the following information concerning “labs”:




Id.

       Ms. Murphy was a former defendant in this matter and executed an affidavit, which was filed

as part of her motion for summary judgment, on September 28, 2018. Dkt. 66-12; Dkt. 42-1. In her

affidavit, Ms. Murphy testified that she was scribe and assisted in documenting the patient record.

Id. at ¶ 3. She further stated that she is not a nurse and has never provided nursing services. Id.
Moreover, she did not witness blood being drawn from Mr. Riddle in the Columbus Regional

Hospital Emergency Department on July 10, 2017. Id. at ¶ 5.

                                          III. Discussion

          The defendants seek summary judgment arguing that Mr. Riddle’s rights were not violated

when his blood was drawn at the hospital. While Mr. Riddle alleges that the blood draw violated

his rights under the Fourth, Fifth, and Fourteenth Amendments, his claim is properly analyzed

under the Fourth Amendment. See Mitchell v. Wisconsin, No. 18-6210, 2019 WL 2619471, at *4

(U.S. June 27, 2019) (considering claim of illegal blood draw under the Fourth Amendment).

          Mr. Riddle contends that his rights were violated because the blood draw was performed

before the warrant for the blood draw was issued. A warrant is normally required for such a search.

Mitchell, No. 18-6210, 2019 WL 2619471, at *4; Schmerber v. California, 384 U.S. 757, 770

(1966). But the defendants have produced evidence that Detective Kushman obtained judicially-

authorized warrants based upon probable cause for Mr. Riddle’s vehicle and his blood after his

interaction with Officers Dickman and Quesenbery. Dkt. 66-4, ¶ 6; Dkt. 66-10. Bartholomew

County Magistrate Joseph Meek signed the warrant at approximately 2:27 p.m. after review of the

probable cause affidavit Dkt. 66-10. Before hospital staff drew Mr. Riddle’s blood, Detective

Linneweber presented the warrant and explained it to both hospital staff and Mr. Riddle. Dkt. 66-

1, ¶ 6.

          Mr. Riddle asserted in his Complaint that his blood was drawn at 1:53 p.m. (which was

before the warrant was signed) and he presumably relies upon Ms. Murphy’s handwritten scribe

attestation for this conclusion. But Ms. Murphy testified in an affidavit that she did not draw Mr.

Riddle’s blood and did not witness the blood draw. And the document does not indicate when the

blood draw occurred, but elsewhere the medical records indicate that the blood draw occurred at
3:27 p.m. Dkt. 66-11, p. 12. Because it is undisputed that Mr. Riddle’s blood was drawn after a

warrant was issued, the defendants are entitled to summary judgment on his claim that his rights

were violated. Moreover, any claim against the City of Columbus based on an allegation that the

City maintained a policy that resulted in the denial of Mr. Riddle’s rights must be dismissed because

no constitutional violation has occurred. See Petty v. City of Chicago, 754 F.3d 416, 424 (7th Cir.

2014).

                                          IV. Conclusion

         For the foregoing reasons, a valid warrant was obtained before Mr. Riddle’s blood was

drawn. The defendants therefore did not violate his Fourth Amendment rights and they are entitled

to summary judgment on his claims. The motion for summary judgment, dkt. [64], is granted.

Judgment consistent with this order and the order granting Jessica Murphy’s motion for summary

judgment shall now issue.

         IT IS SO ORDERED.
                                              _______________________________
                                               SARAH EVANS BARKER, JUDGE
                                               United States District Court
Date: 7/3/2019                                 Southern District of Indiana




Distribution:

CHRISTOPHER RIDDLE
944917
PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
CORRECTIONAL INDUSTRIAL FACILITY
Inmate Mail/Parcels
5124 West Reformatory Road
PENDLETON, IN 46064
Steven J. Cohen
ZEIGLER COHEN & KOCH
scohen@zcklaw.com

Matthew L. Hinkle
COOTS HENKE & WHEELER
mhinkle@chwlaw.com

John Vincent Maurovich
COOTS, HENKE & WHEELER
jmaurovich@chwlaw.com
